Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.         The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.    Claims 1-6, and 9-30arerejected under 35 U.S.C. 103 as being unpatentable over Luoetal. US 2019/004179 in view of Adachi et al. (2019/0174503).

For claims 1-6 and 9-30 , Luo et al. US 2019/004179  discloses a method of wireless communication at a relay device, comprising: receiving a message comprising a first zone identifier (ID) for a transmitting device ([0022]: "receiving a message including a 
Identifying a message comprising information indicating a first zone identifier (ID) for a
transmitting device {[0067] in combination with [0162]; [0165]);
determining whether the message comprises a relayed message; determining whether
to decode data of the message based at least on the first zone ID for the transmitting
device, when the message comprises the relayed message;
decoding or refraining from decoding the data of the message according to the
determining based on the first zone ID ([0174]);

wherein the zone ID is included in at least one of a Medium Access Control (MAC) header of the message or a service data adaptation protocol (SOAR) header of the message ( See paragraphs 0040,0053 and 0178);
wherein the determining the zone ID for the transmitting device comprises: determining a geographical location of the transmitting device; and converting the geographical location into the zone ID( See paragraphs 0040,0053 and 0178); wherein 
wherein the source ID comprises the layer 2 ID of the transmitting device, and the destination ID comprises a broadcast group ID (See paragraphs 0040, 0053 and 0178);
wherein the zone ID is included in control information of the message (See paragraphs 0040, 0053 and 0178);
wherein the message is transmitted based on vehicle-to- vehicle (V2V) communication, vehicle-to-everything (V2X) communication, or device- to-device communication.
wherein the first information indicating the first zone ID is comprised in at least one of control information for the relayed message, a scheduling assignment for the relayed message, or a MAC header of the relayed message (See paragraphs 0040, 0053 and 0178). 

   For claims 1-6 and 9-30, Luoetal. US 2019/004179 discloses all the subject matter of the claimed invention with the exception of sidelink in a communications network.  Adachi et al. (2019/0174503) from the same or similar field of endeavor teaches a provision of the sidelink (See paragraph 0072 lines 1-7 and paragraph 0075 lines 1-6). Thus it would have been obvious to the person of ordinary skill in the art at the time of the effective filling date of the invention to use the sidelink as taught by.  Adachi et al. .

5. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating
obviousness or nonobviousness.

6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 2019/004179) in view of Dachi et al.
For claims 7-8, 2 Luo et al. 019/004179 and Dachi et al. disclose all the subject matter of the claimed invention with the exception of wherein the message further comprises an indicator that indicates whether the message should be relayed and wherein the message further comprises a designation of a relay device that is intended to forward the message in a communications network. However, wherein the message further comprises an indicator that indicates whether the message should be relayed and wherein the message further comprises a designation of a relay device that is intended to forward the message are well-known in the art. Thus, it would have been obvious to the person of ordinary skill in the art at the time of the invention to use wherein the message further comprises an indicator that indicates whether the message should be relayed and wherein the message further comprises a designation of a relay device that is intended to forward the message as well-known in the art at the time of the invention the communications network of Luo et al. 2019/004179 and Dachi et al.  for the purpose of designating the delay device.

8. Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171.  The examiner can normally be reached on Monday to Friday 5:30 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/Primary Examiner, Art Unit 2476